Opinion

PER CURIAM.
After examining the record on appeal and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case *363should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the defendant’s petition for certification to appeal from the judgment of the Appellate Court; Benedict v. Betancourt, 53 Conn. App. 901, 734 A.2d 150 (1999); limited to the following issue: “In the circumstances of this case, did the Appellate Court properly affirm the judgment of the trial court denying the defendant’s motion to open the judgment of paternity?” Benedict v. Betancourt, 249 Conn. 922, 734 A.2d 980 (1999).